Title: To James Madison from William Harris Crawford, 7 September 1816
From: Crawford, William Harris
To: Madison, James


        
          Dear Sir.
          War Department 7th. Sept. 1816.
        
        The inclosed Sketch of instructions have been hastily drawn up this morning, & are forwarded to see if they are in the main conformable to your views. Upon examining the names of applicants for office in the department, I discovered none which were sufficiently Known to me in the States proposed in my communication, to justify their selection. In the meantime a letter from Governor Posey was recd. asking employment, &

particularly in the Indian department. As the land proposed to be obtained is Known to be of great importance, & its limits in some degree defined, I have thought that no inconvenience would result from the employment of these Western men on this occasion, especially as the instructions can be so framed as to prevent the possibility of abuse. If no objections therefore are believed to exist Genl Posey, I would suggest the propriety of employing him in the transaction of this business.
        Dr Bibb will not accept of the Creek agency, & the case of the Governor requires further consideration.
        I shall See Mr Bagot to day, & ascertain whether that affair can be satisfactorily arranged. I have the honor to be yours most sincerely.
        
          Wm H Crawford
        
      